 

Exhibit 10.5

 

Custodial Agreement

 

You, the undersigned, enter into this Custodial Agreement (this “Agreement”)
with Frontier Bank, a Nebraska banking corporation (“we” or “us”).

 

1.    Pursuant to this Agreement, you authorize us (as your “Relationship
Institution”) to hold and act as your custodian with respect to all deposit
accounts, including all time deposits, money market deposit accounts, and demand
deposit accounts, issued or established at other participating institutions
pursuant to the CDARS Deposit Placement Agreement or the ICS Deposit Placement
Agreement for funds of yours placed through CDARS®, the Certificate of Deposit
Account Registry Service®, or ICSSM, the Insured Cash Sweep® service
(collectively, the “Deposit Accounts”) and all your security entitlements and
other related interests and assets with respect to your Deposit Accounts
(collectively, the “Related Entitlements”). The custodial account in which we
will hold your Deposit Accounts and Related Entitlements (the “Custodial
Account”) comprises all the CDARS and ICS custodial accounts that we maintain
for you.

 

2.    As your custodian, we may (i) cause your Deposit Accounts to be titled in
our name or in the name of our sub-custodian, (ii) collect for your account all
interest and other payments of income or principal pertaining to your Deposit
Accounts, (iii) endorse on your behalf any check or other instrument received
for your account that requires endorsement, (iv) deposit your funds in, or
withdraw your funds from, your Deposit Accounts in accordance with your
instructions, (v) deliver or transfer funds from another account with us to your
Deposit Accounts or deliver or transfer funds from your Deposit Accounts to
another account with us in accordance with your instructions, (vi) for Deposit
Accounts that are time deposits, surrender for payment for your account maturing
Deposit Accounts and those for which early withdrawal is requested, (vii)
execute and deliver or file on your behalf all appropriate receipts and releases
and other instruments, including whatever certificates may be required from
custodians or may be necessary to obtain exemption from taxes and to name you
when required for the purpose of the instrument, and (viii) take such other
actions as are customary or necessary to effectuate the purposes of this
Agreement.

 

3.    For purposes of Article 8 of the Uniform Commercial Code (the “UCC”), we
will act as your securities intermediary for, and will treat as financial
assets, any Deposit Accounts and Related Entitlements that we hold for you
pursuant to this Agreement. The Custodial Account will constitute a securities
account, as defined in the UCC.

 

4.    We may comply with any writ of attachment, execution, garnishment, tax
levy, restraining order, subpoena, warrant, or other legal process that we
believe (correctly or otherwise) to be valid. We may notify you of such process
by telephone, electronically, or in writing. If we are not fully reimbursed for
records research, imaging, photocopying, and handling costs by the party that
served the process, we may charge such costs to your account, in addition to any
minimum fee we charge for complying with legal processes.

 

5.    We may honor any legal process that is served personally, by mail, or by
electronic mail or facsimile transmission at any of our offices or an office of
our agent (including locations other than where the funds, records, or property
sought is held), even if the law requires personal delivery at the office where
your account or records are maintained.

 

6.    We will have no liability to you for any good-faith act or omission by us
in connection with this Agreement. You agree to indemnify us and our
sub-custodian, and to hold us and our sub-custodian harmless from, all expenses
(including counsel fees), liabilities, and claims arising out of any good-faith
act or omission by us in connection with this Agreement or compliance with any
legal process relating to the Custodial Account that we believe (correctly or
otherwise) to be valid. You agree to pay any service charges that we impose on
the Custodial Account.

 

7.    You may be an individual in an individual capacity, more than one
individual in a joint capacity, or a trust, partnership, corporation, or other
legal entity. We may accept instructions on your behalf from any individual who
signs this Agreement as or on behalf of a Depositor and from any of the
following individuals:

 

Name   Title or Legal Capacity                  

 

Custodial Agreement - Version 2012-12

 

 1 

 

 

By signing below, you and we agree to be legally bound by this Custodial
Agreement.

 

RELATIONSHIP INSTITUTION   SOLE OR PRIMARY DEPOSITOR       Institution name:
Frontier Bank   Depositor name:             Signature:     Signature:        
Name and title of authorized signatory:   Name and title of authorized signatory
(if not individual):             Date signed:     Depositor TIN or other numeric
identifier (and type):                   Email address: @             Date
signed:             ADDITIONAL DEPOSITOR(S) IF JOINT ACCOUNT           Depositor
name:               Signature:             Depositor TIN or other numeric
identifier (and type):                 Email address: @             Date signed:
            (Add signature lines as needed.)            

 

Custodial Agreement - Version 2012-12

 

 2 

